Case 1:19-cv-01704-NGG-SJB Document 9 Filed 05/07/19 Page 1 of 1 PageID #: 44
                                                 r




                                            ft
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 DERRICK U DENNIS,on behalf of himself and
 all others similarly situated,
                                                            Case No. l:19-cv-01704-NGG-SJB
                              Plaintiffs,
                                                            NOTICE OF VOLUNTARY
                         -against-                          DISMISSAL WITH PREJUDICE


 WORLDPANTRY.COM,LLC

                              Defendants.



          Plaintiff by and through their undersigned counsel, hereby agree to the dismissal with

 prejudice ofthis action as to Worldpantry.com,LLC, pursuant to Federal Rule of Civil Procedure
             /



 41(a)(l)(A)(ii).

 Dated:     Queens,New York
            May 2,2019


                                                     Respectfully submitted.

                                                     By:/s/Jonathan Shalom
                                                     Jonathan Shalom,Esq.
                                                     SHALOM LAW,PLLC
                                                     124-04 Metropolitan Avenue.
                                                     Kew Gardens, New York 11415
                                                     Phone: 718-971-9474


                                                     ATTORNEYS FOR PLAINTIFF




                 s/Nicholas G. Garaufis
